              Case 4:19-cv-05206-JST Document 96-1 Filed 06/23/20 Page 1 of 2




 1   KRISTEN L. BOYLES (CSBA # 158450)
     PAULO PALUGOD (NYBA # 5047964)
 2   [Admitted Pro Hac Vice]
     Earthjustice
 3   810 Third Avenue, Suite 610
     Seattle, WA 98104
 4   Ph: (206) 343-7340
     kboyles@earthjustice.org
 5   ppalugod@earthjustice.org

 6   ANDREA A. TREECE (CSBA # 237639)
     Earthjustice
 7   50 California Street, Suite 500
     San Francisco, CA 94111
 8   Ph: (415) 217-2089
     atreece@earthjustice.org
 9
     Attorneys for Plaintiffs
10
     [Additional counsel listed at end]
11
                                UNITED STATES DISTRICT COURT
12                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                     OAKLAND DIVISION
13
     CENTER FOR BIOLOGICAL DIVERSITY, et             Case No. 4:19-cv-05206-JST
14   al.,
                                                     Related Cases: No. 4:19-cv-06013-JST
15                          Plaintiffs,                             No. 4:19-cv-06812-JST
            v.
16                                                   [PROPOSED] CASE MANAGEMENT
     DAVID BERNHARDT, et al.,                        ORDER
17
                            Defendants,
18
     AMERICAN FARM BUREAU FEDERATION,
19   et al.

20                          Intervenor Defendants.

21

22

23

24

25                                                                 Earthjustice
     [PROPOSED] CASE MANAGEMENT ORDER - 1 -                        810 Third Avenue, Suite 610
     Case No. 4:19-cv-05206-JST                                    Seattle, WA 98104-1711
26                                                                 (206) 343-7340
               Case 4:19-cv-05206-JST Document 96-1 Filed 06/23/20 Page 2 of 2




 1          The JOINT CASE MANAGEMENT STATEMENT submitted by the parties is approved

 2   as the Case Management Order for this case, and all parties shall comply with its provisions.
     The June 30, 2020 case management conference is hereby vacated.
 3
     IT IS SO ORDERED.
 4

 5
      Dated:
 6                                                     The Honorable Jon S. Tigar
                                                       U.S. District Court Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25                                                                        Earthjustice
     [PROPOSED] CASE MANAGEMENT ORDER - 2 -                               810 Third Avenue, Suite 610
     Case No. 4:19-cv-05206-JST                                           Seattle, WA 98104-1711
26                                                                        (206) 343-7340
